—In an action for a judgment declaring the rights and obligations of the parties under a limited partnership agreement, the defendants appeal from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered October 1, 1997, which, inter alia, confirmed a report of the same court (Williams, J.H.O.), dated July 22, 1997, made after a nonjury trial.
Ordered that the judgment is modified, on the law, by adding thereto a provision declaring that the parties entered into a limited partnership agreement, dated April 12, 1990, which is enforceable by the plaintiffs; as so modified, the judgment is affirmed, with costs to the respondents.
Under the circumstances of this case, the court did not improvidently exercise its discretion in denying the defendants’ request to be relieved of their failure to file a timely demand for a jury trial (see, CPLR 4102 [e]; Roosa v Roosa, 248 AD2d 858; Calabro v Calabro, 133 AD2d 604).
*436We note that since this is a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in favor of the plaintiffs (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901).
The defendants’ remaining contentions are either without merit or do not warrant reversal. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.